Citation Nr: 1414301	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-17 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 4, 1988 for service connection and a total rating for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Francis, Counsel 











INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi. 

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    


FINDINGS OF FACT

1.  A May 1992 RO decision that assigned the effective date for service connection and a 50 percent rating, effective May 4, 1988, and the August 1995 RO decision that assigned a 100 percent rating, effective December 3, 1993 are both final.  

2.  The Veteran's claim is a freestanding claim for an earlier effective date.  


CONCLUSIONS OF LAW

1.  RO decisions dated in May 1992 and August 1995 RO are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156; 20.302 (2013).   

2.  The Veteran's claim for an effective date earlier than May 4, 1988 for service connection and a total rating for posttraumatic stress disorder (PTSD) must be dismissed.  38 U.S.C.A. 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this case, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran served as a U.S. Army infantryman with service in the Republic of Vietnam from November 1968 to November 1969.  He was awarded the Purple Heart Medal.  Through his fiduciary representative, the Veteran contended in a September 2010 claim and a December 2010 statement that he filed a claim with supporting evidence for service connection and a total rating for PTSD in March 1971.  He contended that a veteran's service officer at that time did not submit the claim and that it was later discovered and submitted by another officer and received by the RO in May 1988.  

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2004).   VA must look to all communications from a claimant that may be interpreted as applications or claims -- formal and informal -- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An RO decision on a claim becomes final when the Veteran does not initiate an appeal within one year of date of notification of the decision, or submit new and material evidence within one year of the date of notification, requiring a readjudication of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302(a); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  An exception to the rule of finality is invoked if VA receives additional relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE); any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim is raised, such an appeal should be dismissed.  Rudd at 299-300 (When an appellant claims earlier effective date but does not allege CUE in the prior final decision, the appeal should be dismissed because the Board is without legal authority to adjudicate the claim on a basis other than CUE.)

In March 1973, the RO received the Veteran's claim for service connection for a nervous condition.  In May 1973, the RO denied service connection for a nervous condition.  The Veteran was informed in correspondence at that time.  The Veteran did not express disagreement or submit new and material evidence within one year, and the decision is final. 

No written or other communications from the Veteran were received until May 4, 1988 when the RO received the Veteran's a claim for service connection for a nervous condition and anxiety reaction.  The claim included two statements from physicians dated March 11, 1971 and April 25, 1988 relevant to his mental health symptoms and a diagnosis of anxiety reaction.  In August 1988, the Veteran submitted additional service personnel documents regarding his combat experiences and awards.  The RO reopened the claim but denied service connection for nervousness and anxiety reaction in September 1988.  The Veteran expressed timely disagreement in February 1989.  After consideration of additional evidence, the RO continued to deny service connection in June 1989 and January 1990.  

In June 1991, the RO received an undated letter from the Veteran reporting that he had submitted a claim for service connection with a physician's statement at a veteran's service office in Natchez, Mississippi at some time in 1971 and that the documents were misfiled and only recently found by a service officer. 

On appeal in May 1990, the Board remanded the claim for additional development including a review by a board of psychiatrists.  Following an examination and review of the evidence, in May 1992, the RO granted service connection and a 50 percent rating for PTSD and assigned an effective date of May 4, 1988, the date of receipt of the Veteran's petition to reopen the claim.  

In July 1992, the Veteran's representative expressed disagreement with the assigned rating but not the effective date.  Following additional development and a hearing at the RO before a Decision Review Officer, in August 1995, the RO granted a 100 percent rating for PTSD, effective December 3, 1993.  The Veteran did not express disagreement with the ratings or effective dates within one year.  Additional new evidence relevant to the then-current level of severity of PTSD was submitted within one year, specifically a mental health evaluation in June 1996 to determine competency.  The new evidence was not material to the assigned effective dates.  Therefore, the May 1992 and August 1995 decisions are final.  

The next written communication received from the Veteran relevant to the effective date for service connection and ratings for PTSD was received by the RO in September 2010.  The Veteran claimed an effective date earlier than May 4, 1988 for service connection and a 100 percent rating for PTSD.  He submitted another copy of the March 11, 1971 statement from a private physician that was already of record and a February 1989 letter from a County service officer forwarding his February 1989 notice of disagreement.  He contended that he filed a claim for service connection for a psychiatric disorder and that his claim was mishandled and not submitted by the service officer. 

No additional relevant official service records have been received since May 1988.

The Board finds that the Veteran's claim for an earlier effective date for service connection and a 100 percent rating for PTSD is a freestanding claim for an earlier effective date and must be dismissed as a matter of law.  The May 1992 RO decision that assigned the effective date for service connection and a 50 percent rating as May 4, 1988 and the August 1995 decision that assigned a 100 percent rating, effective December 3, 1993 are both final.  Therefore, the Veteran's claim is a freestanding claim for an earlier effective date and must be dismissed.  

The Veteran has not articulated a claim of clear and unmistakable evidence in either decision.  Rather, he asserts that he submitted a claim in 1971 that was mishandled by a veteran's service organization.  The claims file does not contain a claim for service connection in 1971.  VA may only recognize a written claim received at VA facilities and not those submitted to service organizations.   Furthermore, the record does show that VA received a claim in March 1973.  Even if VA had received a claim in 1971, service connection for a nervous condition was denied in a May 1973, and that decision is final.  The Veteran does not attack this decision or the 1988 and 1995 decisions on the basis of clear and unmistakable error.  


ORDER

The appeal of a denial of a claim for an effective date earlier than May 4, 1988 for service connection and a total rating for posttraumatic stress disorder (PTSD) is dismissed.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


